Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
	Claims 1, 7, 8, 10-18, 21 and 25-28 have been cancelled.  Claims 29-34 are new.  Claims 4-6 are original or were previously presented.  Claims 2, 3, 9, 19, 20 and 22-24 are currently amended.  Claims 2-6, 9, 19, 20, 22-24 and 29-34 are pending.  Claims 2-6, 9, 19, 20, 22-24 and have been fully considered.  The examined claims are drawn to an apparatus.  Claims 29-34 are directed to a method.
Status of Previous Objections / Rejections
All prior Office actions were issued by another examiner.  Examiner withdraws the previous Office action’s (OA) (i.e, 09/17/2021) claim objections.  The 35 USC §112 rejections are maintained, except for claims 25 and 27, which were cancelled.  Additional 35 USC §112 rejections are added.  At this juncture, the 35 USC §103 rejections are withdrawn. 
Election/Restrictions
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Group I, claims 2, 3, 9, 19, 20 and 22-24, drawn to an apparatus for performing adsorbent dialysis and a cartridge for adsorbent dialysis, where said apparatus includes a pump; and a pressure reducing valve.
Group II, claims 29-34, directed to a method of performing adsorption peritoneal dialysis.
Newly submitted claims 29-34 (Group II) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The original inventions (claims 9 and 19 and their dependents – Group I) are directed to an apparatus, whereas claims 29-34 are drawn to a method, which are different statutory classes.  Additionally, Group II was not previously examined and is not entirely commensurate in scope with Group I, in particular claim 9 and it’s dependents.
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only, or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of the Group I invention is the apparatus that includes the cartridge with a pump and pressure reducing valve, which pump and valve and not found in Group II.
The special technical feature of the Group I invention is the performing of peritoneal dialysis in a dialysis circuit and exposing the container to a sub-pressure lower than a surrounding pressure during said performing peritoneal dialysis, where the higher sub-pressure prevents formation of preferential flow paths through the powder material by urging the flexible material against the powder material so as to immobilize the powder material during said performing peritoneal dialysis so that preferential flow paths through the powder material are prevented, which is a functional feature that is not present in Group I.  That is, claims 9 and 19 are apparatus claims and although they mention that during operation the container is provided with a sub-pressure lower than ambient pressure so that the flexible material is urged towards the powder material to immobilize the powder material in the purification fluid in the container to prevent formation of preferential flow paths through the powder material, there is no specific structure associated with this feature claimed sub-pressure.
Therefore, Groups I-II lack unity of invention because the groups do not share the same or corresponding technical feature.  Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 29-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
Applicant made several claim amendments and presents arguments concerning the merits of the claims and the propriety of Examiner’s rejections.  Applicant also added an independent method claim and several dependent method claims.  The method claims are not commensurate in scope with all existing apparatus claims and are thus subject to restriction.  Examiner addresses all remarks in the patentability analysis and a separate section below.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Although the specification discusses use of a filter, the phrase “particle filter” is not found in the specification.  Also, the phrases or concepts of “meandering flow paths formed by the flexible material” and “conforming to an outer shape of the immobilized power material under said sub-pressure,” as recited in claims 9 and 19, are not found in Applicant’s disclosure.
Claim Interpretation
The examined claims are apparatus claims requiring only the positively recited structural components, although structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Of course, in the patentability analysis of these apparatus/system claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).
For example, the concept of “a sub-pressure being provided in the interior space” is a functional aspect not clearly linked to any structure.  Claim 9 mentions “a pressure reducing valve,” but claim 19 which also requires “a sub-pressure lower than ambient pressure” does not include such a valve.
In summary, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Examiner interprets limitations such as ‘configured,’ ‘configured to’ and/or ‘configured for’ as similar or equivalent to ‘set up to,’ ‘designed to,’ ‘capable of,’ or simply ‘can,’ in the context of an appropriate reference.
Claim Objections
Claims 9, 20 and 22-24 are objected to because of the following informalities: Claim 9 states, in part: 
“ . . .a powder material filling the entirety of said interior space, wherein said powder material is filled into said interior space in a dry state so that whole the of the interior space is occupied by said powder material to form a continuous powder material; 
a purification fluid provided in the interior space surrounding the powder material; 
said powder material comprising substances for absorption dialysis, said substances comprising activated carbon; . . .
meandering flow paths formed by the flexible material conforming to an outer shape of the immobilized power material under said sub-pressure;
said apparatus further comprisesing 
a pump . . .”
The first underlined portion appears to contain a grammatical error and in the latter underlined portions ‘powder’ and ‘comprising’ are misspelled.  Finally, the notion of said substances, implying multiple substances, comprising activated carbon is confusing since one might expect more than one substance.  Perhaps this language could be clarified.
Claims 20 and 22-24 depend on claim 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 9, 19, 20, 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 9 and 19 refer to “a meandering flow paths formed by the flexible material conforming to an outer shape of the immobilized power material under said sub-pressure . . .”  Page 4, lines 18-19 of the disclosure states: “a meander-like space is formed inside the cartridge. Other designs are possible.”  However, Examiner could not find language relating to meandering flow paths formed by the flexible material conforming to an outer shape of the immobilized powder material under a sub-pressure.
Claims 2-6, 20 and 22-24  depend on claims 9 and 19.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6, 9, 19, 20, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Alternatively or in addition, claims 2-6, 9, 19, 20, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or essential structural cooperative relationships of elements and/or essential steps, such omission amounting to a gap between the necessary structural connections, essential elements or essential steps.  See MPEP § 2172.01.
Claims 9 and 19, or portions thereof, follow, with the underlined portions causing the indefiniteness rejection.
Claim 9 states: “. . . a powder material filling the entirety of said interior space, wherein said powder material is filled into said interior space in a dry state so that whole the of the interior space is occupied by said powder material to form a continuous powder material; 
a purification fluid provided in the interior space surrounding the powder material; 
said powder material comprising substances for absorption dialysis, said substances comprising activated carbon; 
said powder material being non-dissolvable; 
an inlet tube and an outlet tube arranged for passing said purification fluid into and out of said interior space for passage of said purification fluid through said powder material for regeneration of said purification fluid;
a particle filter constructed for preventing said power material from leaving the interior space during said passage of said purification fluid;
a sub-pressure being provided in the interior space so that the flexible material is urged towards the continuous powder material to immobilize the power material in the purification fluid in the interior space and prevent formation of preferential flow paths through the powder material; . . .
said apparatus further compris[es]ing 
a pump; and 
a pressure reducing valve for passing said purification fluid through the cartridge for adsorbent dialysis by circulation of said purification fluid through the cartridge at the sub-pressure in said interior space, which sub-pressure in said interior space is at least 50 mbar below ambient pressure.”
Claim 19 states: “. . . a container at least a portion of which is made of a flexible material, 
a powder material filling the entirety of the container to form a continuous powder material said powder material being non-dissolvable and comprising activated carbon; 
a purification fluid provided in the container and surrounding the powder material; 
an inlet tube and an outlet tube constructed for passage of said purification fluid into and out of the container;
a particle filter constructed for preventing said powder material from leaving the container during said passage of said purification fluid; 
during operation the container being provided with a sub-pressure lower than ambient pressure so that the flexible material is urged towards the powder material to immobilize the powder material in the purification fluid in the container to prevent formation of preferential flow paths through the powder material during said passage of said purification fluid . . .
wherein meandering flow paths are formed by the flexible material conforming to an outer shape of the immobilized powder material under said sub-pressure; 
wherein no preferential flow paths are formed adjacent the flexible material in the cartridge during operation since the flexible material is sucked by the sub-pressure against an outer surface of the powder material.”
With respect to the powder material filling the entirety of the contained to form a continuous powder, one would expect a powder to contain voids and be discontinuous such that the entirety of the container is not filled.  Additionally, is the contained is flexible and can be deformed by pressure, this further indicates that there is some void space within the powder.  Further clarity is required.  Perhaps the contained is ‘substantially’ filled with powder? 
Regarding the other underlined portions, this constitutes functional language because it recites either a manner of operating the apparatus, a material that the apparatus works upon (powder and container), or the result of a previously claimed structure rather than clearly imposing any additional structure.  The boundaries of this functional language is unclear, because the claim do not provide a discernible boundary regarding what provides the functional characteristic.  Claim 9 includes a pressure reducing valve but it is unclear is this alone creates the recited sub-pressure since such a valve is not included in claim 19, which also requires that the container be provided with a sub-pressure lower than ambient pressure.  Is this or an additional structure required to achieve the recited function?  
Examiner suggests that Applicant amend the claims to specify how the apparatus and cartridge achieves the recited functions, provided such an amendment is supported by the original specification.  MPEP §§2173.02, 2173.05(g).
Claims 2-6, 20 and 22-24 depend on claims 9 and 19.

Response to Arguments
	Applicant’s remarks filed 03-16-2022 have been fully considered.  Some of Applicant’s arguments may be moot since or Examiner will not fully address them since Examiner did not apply prior art in this OA.  Examiner notes however that the examined claims are apparatus claims and as such certain functional features such as whether the flow path is meandering or not (without reciting a meandering channel), sub-pressure in the interior space, and the intended use of the cartridge are not structural differences unless clearly recited as such.
	With respect to the modified claims, Examiner has added clarity related objections and rejections and a new claim interpretation section.  Examiner appreciates Applicant’s efforts to expedite prosecution of the Application, but believes the claims are not presently in condition for allowance.
Conclusion
Examiner did not apply prior art related rejection in this Office action.  Examiner recommends that Applicant carefully review any identified reference and all  objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and any prior art.  
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
There were prior Office actions in this application, issued by another examiner.  Although the claims were examined de novo herein, Examiner attempted to be as consistent as possible.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/

	
'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.